DETAILED ACTION
In response to remarks filed on 25 July 2022
Status of Claims
Claims 1-20 are pending;
Claims 1 and 13 are currently amended;
Claims 2-12 and 14-20 were previously presented;
Claims 1-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 25 July 2022 have been fully considered and they are moot for claims 1 and 13 since the new limitations overcame the prior art and a new reference is being used to reject the claims. Regarding claim 18, the claim language still does not make clear that the structure is unitary as compared to claims 1 and 13 which is why the rejection is sustained. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (Brazil Patent Publication No. 102019000830).
As to Claim 1, Conrad discloses a work machine control system comprising: 
Target fill level determination logic (31A; Paragraph 0026) configured to determine a target fill level (When the container is full) for a container (28) on an earth-moving work machine (10. The work machine moves over earth); the earth-moving work machine configured to engage an earth surface (Wheels 14 and 16 engage the earth surface) and accumulate earth material from the earth surface in the container (Grain comes from plants which is earth material in the earth surface);
Fill level measurement logic (Paragraph 0026, “controller”) configured to receive a sensor signal from a sensor (31B) that detects contents of the container (28); and generate a measurement metric indicative of a current fill level of the container (28) based on the sensor signal; and 
Control logic configured to generate a machine control signal based on the measurement metric and the target fill level (Paragraph 0026, “Notifications can be made to the operator when these levels are detected”).  
As to Claim 2, Conrad discloses the invention of Claim 1 (Refer to Claim 1 discussion). Conrad also discloses wherein the target fill level comprises a target volume for the container (28), and the current fill level comprises a current volume of material in the container (28).  
As to Claim 13, Conrad discloses a computer-implemented method for controlling an earth-moving work machine, the method comprising: 
Determining a target fill level (31A; Paragraph 0026; When the container is full) for a container (28) of the earth-moving work machine (10. The work machine moves over earth); 
Receiving a sensor signal from a sensor (31B) that detects contents of the container (28); 
Generating a measurement metric indicative of a current fill level of the container (28); and 
Generating a machine control signal that controls the earth-moving work machine based on the measurement metric and the target fill level (Paragraph 0026, “Notifications can be made to the operator when these levels are detected”).  
As to Claim 14, Conrad discloses the invention of Claim 13 (Refer to Claim 13 discussion). Matsuo also discloses wherein the target fill level comprises a target volume for the container (28), the current fill level comprises a current volume of material in the container (28), and the sensor signal represents an image of the contents of the container.  
Claims 1-6 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al (U.S. Patent Application Publication No. 2018/0120098).
As to Claim 1, Matsuo discloses a work machine control system comprising: 
Target fill level determination logic (3100, 410) configured to determine a target fill level (“h” in Figure 8A when container is full) for a container (15) on an earth-moving work machine (1); the earth-moving work machine configured to engage an earth surface and accumulate earth material from the earth surface in the container (15);
Fill level measurement logic (330) configured to receive a sensor signal from a sensor (210) that detects contents (“h1” in Figure 8A) of the container (15); and generate a measurement metric indicative of a current fill level of the container (15) based on the sensor signal; and 
Control logic (40) configured to generate a machine control signal based on the measurement metric and the target fill level (Paragraph 0038).  
As to Claim 2, Matsuo discloses the invention of Claim 1 (Refer to Claim 1 discussion). Matsuo also discloses wherein the target fill level comprises a target volume for the container (15), and the current fill level comprises a current volume of material in the container (15).  
As to Claim 3, Matsuo discloses the invention of Claim 1 (Refer to Claim 1 discussion). Matsuo also discloses wherein the sensor (210) comprises an image sensor coupled to the earth-moving work machine, the image sensor being configured to capture an image of the container. 
As to Claim 4, Matsuo discloses the invention of Claim 3 (Refer to Claim 3 discussion). Matsuo also discloses wherein the earth-moving work machine comprises a scraper machine (11) having a blade (Tip of 15), the blade is movable to set a cutting depth, and the machine control signal controls at least one of an actuator (21) that adjusts the cutting depth of the blade; and actuator that moves the gate between open and closed positions. 
As to Claim 5, Matsuo discloses the invention of Claim 4 (Refer to Claim 4 discussion). Matsuo also discloses wherein the control logic is configured to control a traction unit (10) associated with the scraper machine (11) based on the measurement metric and the target fill level.  
As to Claim 6, Matsuo discloses the invention of Claim 5 (Refer to Claim 5 discussion). Matsuo also discloses wherein the traction unit (10) comprises a towing work machine coupled to, and configured to tow, the scraper machine (11).  
As to Claim 11, Matsuo discloses the invention of Claim 4 (Refer to Claim 4 discussion). Matsuo also discloses and further comprising remaining capacity determination logic configured to determine a remaining capacity of the container (15) based on the target fill level and the current fill level.  
As to Claim 12, Matsuo discloses the invention of Claim 11 (Refer to Claim 11 discussion). Matsuo also discloses wherein the control logic is configured to determine a fill rate indicative of a rate at which the container (15) is being filled with material as the scraper machine (11) traverses over a terrain; determine a dig cycle time indicative of a time duration until the target fill level is reached based on the remaining capacity and the fill rate; and    control at least one of the blade (Tip of 15) or the gate, to end a current dig cycle based on the dig cycle time.  
As to Claim 13, Matsuo discloses a computer-implemented method for controlling an earth-moving work machine, the method comprising: 
Determining a target fill level (3100, 410; “h” in Figure 8A when container is full) for a container (15) of the earth-moving work machine (1); 
Receiving a sensor signal from a sensor (210) that detects contents of the container (15);
Generating a measurement metric (330) indicative of a current fill level (“h1” in Figure 8A) of the container; and 
Generating a machine control signal (206) that controls the earth-moving work machine (1) based on the measurement metric and the target fill level (Paragraph 0038).  
As to Claim 14, Matsuo discloses the invention of Claim 13 (Refer to Claim 13 discussion). Matsuo also discloses wherein the target fill level comprises a target volume for the container (15), the current fill level comprises a current volume of material in the container (15), and the sensor signal represents an image of the contents of the container.  
As to Claim 15, Matsuo discloses the invention of Claim 13 (Refer to Claim 13 discussion). Matsuo also discloses wherein the earth-moving work machine comprises a scraper machine (11) having a blade (Tip of 15), the blade is movable to set a cutting depth, and the machine control signal controls at least one of an actuator (21) that adjusts the cutting depth of the blade; and actuator that moves the gate between open and closed positions.
As to Claim 16, Matsuo discloses the invention of Claim 15 (Refer to Claim 15 discussion). Matsuo also discloses Matsuo also discloses wherein the control logic is configured to determine a fill rate indicative of a rate at which the container (15) is being filled with material as the scraper machine (11) traverses over a terrain; determine a dig cycle time indicative of a time duration until the target fill level is reached based on the remaining capacity and the fill rate; and    control at least one of the blade (Tip of 15) or the gate, to end a current dig cycle based on the dig cycle time.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al (U.S. Patent Application Publication No. 2018/0120098) in view of Ready-Campbell et al (U.S. Patent Application No. 2018/0245308).
As to Claim 7, Matsuo discloses the invention of Claim 4 (Refer to Claim 4 discussion). Matsuo also discloses wherein the machine control signal ends a first dig cycle of the scraper machine by at least one of raising the blade (Tip of 15) or closing the gate. However, Matsuo is silent about the control logic is configured to determine a geographic location corresponding to the end of the first dig cycle, and generate a second machine control instruction that controls a start of a second dig cycle based on the geographic location. Ready-Campbell discloses a control logic is configured to determine a geographic location corresponding to the end of the first dig cycle, and generate a second machine control instruction that controls a start of a second dig cycle based on the geographic location (Paragraphs 0033-0037). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the control logic configured to determine a geographic location corresponding to the end of the first dig cycle, and generate a second machine control instruction that controls a start of a second dig cycle based on the geographic location. The motivation would have been to monitor the positioning of the system.
As to Claim 8, Matsuo as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Matsuo as modified also teaches wherein the second dig cycle is performed by the scraper machine (11).  
As to Claim 9, Matsuo discloses the invention of Claim 7 (Refer to Claim 7 discussion). However, Matsuo is silent about wherein the scraper machine comprises a first scraper machine, and the second dig cycle is performed by a second scraper machine. It would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the amount of scraper machines since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art. Having a plurality of scraper machines would speed up the process.
As to Claim 10, Matsuo as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Matsuo as modified also teaches wherein the second scraper machine is towed behind the first scraper machine (The second scraper machine can be driven/towed by a driver behind the first scraper machine).  
As to Claim 17, Matsuo discloses the invention of Claim 16 (Refer to Claim 16 discussion). However, Matsuo is silent about the control logic is configured to determine a geographic location corresponding to the end of the first dig cycle, and generate a second machine control instruction that controls a start of a second dig cycle based on the geographic location. Ready-Campbell discloses a control logic is configured to determine a geographic location corresponding to the end of the first dig cycle, and generate a second machine control instruction that controls a start of a second dig cycle based on the geographic location (Paragraphs 0033-0037). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the control logic configured to determine a geographic location corresponding to the end of the first dig cycle, and generate a second machine control instruction that controls a start of a second dig cycle based on the geographic location. The motivation would have been to monitor the positioning of the system.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. Patent No. 9,605,994) in view of Matsuo et al (U.S. Patent Application Publication No. 2018/0120098).
As to Claim 18, Jensen discloses a work machine system comprising: an earth scraper machine comprising: 
A blade (104) that is movable to adjust a dig depth into a terrain during a dig cycle; 
A container (110) configured to receive earth material from the blade; and 
A sensor (Column 2, Lines 22-24) configured to detect the earth material in the container; 
A traction unit (Wheels of 102) configured to propel the earth scraper machine across the terrain; and 
A control system configured to: 
Determine a target fill level for the container (202); 
Receive a sensor signal from the sensor (Column 4, Lines 14-17); and 
Generate a measurement metric (206) indicative of a current fill level of the container based on the sensor signal; and 
Control the dig cycle of the earth scraper machine based on the measurement metric and the target fill level (Column 4, Lines 53-61. The machine is controlled based on the results to improve efficiency and lower costs).  
However, Jensen is silent about the sensor being an imaging sensor configured to optically detect the earth material in the container. Matsuo discloses a sensor comprising an image sensor (210) configured to optically detect earth material in a container. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the sensor an image sensor configured to optically detect earth material in a container since the substitution of one known element for another would have yielded the predictable result of monitoring the contents of the container.
As to Claim 19, Jensen as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). Jensen as modified also teaches wherein the traction unit (Wheels of 102) comprises a towing work machine that is coupled to, and configured to tow, the earth scraper machine.  
As to Claim 20, Jensen as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). Jensen as modified also teaches wherein the control system is configured to control the dig cycle by at least one of: raising the blade (104), or closing a gate associated with the container.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678